Citation Nr: 1454671	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back disability, to include entitlement to a total disability rating based on individual unemployability due to the service-connected low back disability. 


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from February 1983 to April 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this claim was before the Board in October 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Board notes that the person appointed by the Veteran to represent him is no longer accredited to represent claimants before VA.  A November 2014 letter sent to the Veteran explained that the unaccredited representative could not represent him and informed him of his options for appointing another representative.  The November 2014 letter informed the Veteran that if he did not respond within 30 days, the Board would assume that he desired to represent himself.  The Veteran did not respond.  Therefore, the Board will proceed with the Veteran unrepresented.

The record before the Board consists of the appellant's paper claims files and electronic records in Virtual VA and the Veterans Benefits System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim is decided.

In a September 2014 VA Form 21-8949, Application for Increased Compensation Based on Unemployability, the Veteran reported receiving Social Security Administration (SSA) disability benefits beginning December 2012, due to his service-connected back disability.  Additionally, an SSA letter submitted in September 2014 reflects that the Veteran began receiving disability benefits in December 2012.

Records in possession of the SSA could be supportive of the claim on appeal.  The Board notes that in December 2014, after the case was returned to the Board, the RO requested the Veteran's SSA records and arranged for him to be scheduled for a VA back examination in response to his claim for increased evaluation, to include a TDIU.  Although the RO should not have ordered such development while the Board has jurisdiction over the case, the Board agrees that such development is warranted in this case.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include a copy of any SSA decision for the Veteran and any records associated with the SSA decision.

2. If the RO or the AMC has not already provided the Veteran with a current VA examination to determine the current degree of severity of his service-connected low back disability and the impact of the disability on his employability, it should do so.  It should ensure that the examiner provides all information required for rating purposes and that the examiner provides an opinion with supporting rationale concerning whether there is a 50 percent or better probability that the Veteran's low back disability is so severe by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



